 



Exhibit 10.1
INCENTIVE BONUS AGREEMENT
     This Incentive Bonus Agreement (this “Agreement”) is made as of
February 20, 2007 by and between Wild Oats Markets, Inc., a Delaware corporation
(the “Company”), and Gregory Mays (“Executive”).
     WHEREAS, Executive currently serves as interim Chief Executive Office
(“CEO”) of the Company.
     WHEREAS, the Company proposes to enter into an Agreement and Plan of Merger
with the corporation named on Schedule I hereto and such corporation’s
wholly-owned subsidiary (“Merger Sub”) pursuant to which the Company is to be
merged with Merger Sub and as a result of such merger the shares of the
Company’s common stock are to be converted into the right to receive an amount
of cash set forth in such Agreement and Plan of Merger, as it may be amended
from time to time (such merger transaction and any other business combination to
which the Company is a constituent party and pursuant to which the shares of
common stock of the Company are to be converted into the right to receive cash,
other property or the securities of another entity, or any sale of all or
substantially all of the Company’s assets are referred to herein as a “Company
Sale Event”); and
     WHEREAS, the Company wishes to provide a sale bonus to Executive and
additional incentives for Executive to remain an employee of the Company through
the effective date of the consummation of a Company Sale Event (the “Effective
Date”) and thereafter should no Company Sale Event be consummated;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:
     1. Interim CEO Compensation. Executive shall be entitled to an increase in
his future compensation as interim CEO to be at a rate of $100,000 per month,
commencing February 1, 2007, in addition to reimbursement of reasonable
out-of-pocket expenses incurred in the performance of his duties as interim CEO,
including reasonable travel and housing expenses in accordance with the
Company’s reimbursement policies as in effect from time to time.
     2. Sale Bonus. The Company shall pay to Executive a sale bonus of $750,000,
less applicable withholding (the “Sale Bonus”), payable at the close of a
Company Sale Event.
     3. Grant of RSUs. On or about October 26, 2006, the Company agreed to grant
Executive 20,000 fully vested restricted stock units (“RSUs”) at a future date
(the “Initial RSUs”) and that, at such time as a new CEO were appointed, the
Board of Directors of the Company, at its discretion, contemplated granting to
Executive an additional 10,000 fully vested RSUs to Executive (the "Additional
RSUs”). The Company hereby grants the Initial RSUs to Executive, which RSUs are
fully vested. The Company hereby further grants the Additional RSUs to Executive
which RSUs shall vest on the earlier to occur of (i) the consummation of a
Company Sale Event or (ii) the appointment of a New CEO (as defined below) in
the latter case following termination of the Agreement and Plan of Merger,
subject in each case to the provisions of Section 5 hereof. In addition, in
order to induce Executive to stay with the Company as interim CEO and assist in
the recruitment and hiring of a New CEO in the event the Agreement and Plan of
Merger is terminated and the merger contemplated therein is not consummated (a
“Merger Termination”), the Company hereby agrees to grant to Executive an
additional 15,000 fully vested RSUs (the “Contingent RSUs”) in the event the
Merger Termination has occurred and no other Company Sale Event has then been
consummated, which grant shall occur upon the earlier of the hiring of a New CEO
or December 31, 2007, subject in each case to the provisions of Section 5
hereof. In the event the Contingent RSUs are granted and a Company Sale Event is
thereafter consummated on or prior to February 21, 2008, the grant value of the
Contingent RSUs (calculated by the product of (x) 15,000 and (y) the closing
market price of the

 



--------------------------------------------------------------------------------



 



Company’s common stock on the date the Contingent RSUs are granted) shall reduce
the amount of any Sale Bonus which subsequently becomes payable hereunder.
     4. Exclusive Bonus. Other than with respect to payment of merger
consideration for shares of Common Stock, if any, held by Executive, and the
Initial RSUs and the Additional RSUs, payment of the Sale Bonus shall be in lieu
of any other bonus or other consideration payable by the Company to Executive
arising from or related to the Company Sale Event, including any
change-in-control payment whether payable solely as a result of a Company Sale
Event or similar transaction or termination of Executive’s employment or
diminution of Executive’s responsibilities in connection with or within a
specified period following consummation of a Company Sale Event or similar
transaction.
     5. Expiration. Executive’s right to a Sale Bonus shall terminate if a
Company Sale Event is not consummated on or prior to February 21, 2008. In
addition to the foregoing, Executive shall cease to be entitled to receive the
Sale Bonus or the Contingent RSUs, or the vesting of the Additional RSUs,
immediately upon Executive’s voluntary separation from employment with the
Company, or upon the Company’s termination of Executive’s employment for
“cause”, at any time prior to (in the case of the Sale Bonus) the consummation
of the Company Sale Event or (in the case of the Additional RSUs or the
Contingent RSUs), the date such RSUs vest or are granted in accordance herewith.
As used herein, termination of employment “for cause” shall mean termination
because of any material act involving Executive’s personal dishonesty, willful
misconduct, breach of fiduciary duty involving personal profit, failure to carry
out his material duties or lawful directives and policies of the Company’s Board
of Directors or any committee thereof, or commission of a felony. In addition,
in the event of Executive’s death or termination of employment due to permanent
disability before the granting of the Contingent RSUs or vesting of the
Additional RSUs, as the case may be, the Contingent RSUs shall lapse and the
Additional RSUs shall only vest upon the consummation of a Company Sale Event on
or prior to February 21, 2008. The term “appointment of a New CEO” or similar
words shall mean the hiring of and commencement of employment by a new
“permanent” chief executive officer of the Company other than Executive and
other than an executive designated as an interim CEO.
     6. Continued Employment. Nothing in this Agreement shall confer upon
Executive the right to continue employment with the Company for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or of Executive, which rights are hereby expressly reserved by
each, to terminate Executive’s employment at any time for any reason, with or
without cause.
     7. Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.
     8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to any choice
or conflict of laws provisions.
     9. Effectiveness. This Agreement shall become effective upon and subject to
the execution and delivery of the Agreement and Plan of Merger by all parties
thereto on or prior to February ___, 2007, absent which it shall be null and of
no force or effect ab initio.
     IN WITNESS HEREOF, each of the parties, with the undersigned Chairman of
the Compensation Committee of the Company’s Board of Directors doing so by
authority duly given, have executed this Agreement effective as of the date
first set forth above.

 



--------------------------------------------------------------------------------



 



                  /s/ Gregory Mays       Gregory Mays           

            WILD OATS MARKETS, INC.
      By:   /s/ David Gallitano         Dave Gallitano        Chairman,
Compensation Committee
of the Board of Directors     

 